Citation Nr: 1745436	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 
 
2.  Entitlement to service connection for a left hip disorder, to include as secondary to bilateral knee and left ankle disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a VA Regional Office (RO).  In December 2014, the Board remanded these issues for further development. In May 2016, the Board denied entitlement to service connection for an acquired psychiatric disorder and again remanded the issue of service connection for a left hip disorder for further development. 

The Veteran appealed the May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a joint motion for partial remand vacating that portion of the May 2016 decision which denied entitlement to service connection for an acquired psychiatric disorder and remanding the case to the Board for readjudication.

The Veteran was afforded a video-conference hearing in April 2014.  A transcript of this hearing has been included in the electronic file. 

The record before the Board consists of a paper claims file and Virtual VA and the Veterans Benefits Management System (VBMS) files.  Future consideration of this appellant's case should include consideration of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A chronic left hip disorder was first manifested many years after service, and the preponderance of the evidence is against a finding that a left hip disorder is in any way related thereto.  

2.  Arthritis of the left hip was not compensably disabling within a year of the Veteran's separation from active duty.

3.  The competent, probative evidence of record weighs against a finding that a left hip disability was caused or aggravated by a service-connected disability, to include left ankle and bilateral knee disorders.


CONCLUSION OF LAW

A left hip disorder was not incurred or aggravated inservice, left hip arthritis may not be presumed to have been so incurred, and a left hip disorder is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 

Laws and regulation 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Arthritis is a chronic disease under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a).  Id. at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Analysis 

The Veteran asserts that he is entitled to service connection for a left hip disorder to include secondary to his service-connected ankle and knee disorders.  The Veteran has stated that his hip disorder has been aggravated due to multiple falls, which he attributes to his left ankle sprain.  He has also stated that he first noticed problems with the left hip approximately 30 years ago. 

The Board's December 2014 remand directed the RO to provide the Veteran with a VA medical examination and to secure an opinion addressing whether it was at least as likely as not that any diagnosed left hip disorder was related to service or a service connected disorder.  In November, 2015 the Veteran was provided a VA orthopedic examination which diagnosed left hip osteoarthritis.  This examination determined that the left hip disorder was not service connected, however, as this opinion lacked adequate rationale the case was remanded for a more thorough medical opinion. 

The Veteran was provided another VA examination in June 2016.  During this examination the examiner confirmed the Veteran's diagnosis of left hip osteoarthritis and noted that the disorder was first diagnosed in the late 2000s.  The examiner related the Veteran's observations regarding his left hip to include a history of left hip problems beginning about 30 years ago, initially with a local catching sensation, and then gradually more severe pain and stiffness.  The Veteran also reported that he had fallen many times over the years due to his unstable left ankle and he contended that these falls attributed to his left hip injuries.  The Veteran explained that his left hip problem worsened to the point that he had to stop working in 2014 because he could no longer climb, squat or kneel. 

The examiner referenced left hip X-rays from the 2010 and 2014 examinations, noting that there was evidence of severe degenerative arthritic changes of the left hip, and that there had been some progression between the two X-rays.  The examiner noted a decreased range of left hip motion, and the Veteran showed reduced left hip muscle strength with signs of muscle atrophy.  Left hip imaging studies revealed severe degenerative arthritic changes, with marked joint space narrowing, erosion with sclerosis of the opposing bone surfaces, and marginal hypertrophic changes.

After reviewing the evidence the VA examiner opined that it was less likely than not that left hip degenerative joint disease had its onset during the Veteran's period of active duty; that the disorder was compensably disabling within one year of separation from active duty; that the disorder was secondary to residuals of a left ankle sprain and/or bilateral knee disorders; and that it was less likely than not that the disorder was permanently aggravated by residuals of a left ankle sprain and/or bilateral knee disorders.  As the rationale for his conclusions the examiner started by examining the Veteran's service treatment records and noted that they do not contain documentation of any left hip problems.  Rather the examiner noted that the first documentation of left hip problems was not until 2010, many years after the claimant's discharge from service.  

With regard to the theory that the left hip disorder was either caused or aggravated by left ankle and bilateral knee disorders, the examiner noted that recent imaging studies showed no left ankle arthritis, and only some thickening of ligaments.  There was no evidence of tears or instability of the ankle joint at all.  Further, recent knee x-rays showed only minimal to mild degenerative joint disease.  In light of these factors the examiner opined that it would be highly unlikely that these minimal degenerative changes in the knees and left ankle would cause or significantly aggravate the Veteran's left hip to the point of causing the currently advanced left hip degenerative joint disease.  The examiner opined that it was more than likely that left hip degenerative joint disease occurred due to the natural aging process.  

Finally, with regards to falls due to the Veteran's left ankle instability, the physician noted that unless a left hip fracture was sustained as a result of the falls (which has not happened), it was unlikely that this trauma would lead to severe left hip degenerative joint disease.  The examiner noted that the Veteran's left hip was currently so weak and unstable that it was likely that the appellant was falling due to the left hip problems themselves rather than his relatively mild left ankle pathology.  The examiner added that the Veteran needed to be seen by the orthopedic clinic as soon as possible, and that a left hip replacement would likely be necessary in the near future.  

Although the Veteran has a current left hip disability, there is no mention of any hip problems in service.  Further, there is no nexus opinion connecting his service with his current hip problems.  There is also no competent evidence showing a worsening or aggravation of his left hip disability due to any service connected disabilities.  The only opinion linking the Veteran's service connected disabilities with his left hip disability is that offered by the appellant himself.  As a lay person untrained in the field of medicine the Board finds that the claimant is not competent to offer a medical opinion on the etiology of his advanced degenerative joint disease. 

There are no contrary medical opinions, and no competent medical opinions of any kind that relate the Veteran's left hip disability to service or to his service connected disabilities.  The earliest available medical evidence of the Veteran receiving treatment for any left hip disability dates from almost 30 years after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that further weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The VA examiner also noted that the Veteran's hip arthritis was likely due to age related degenerative processes and not related to any service connected injuries.  The preponderance of the probative and competent evidence therefore weighs against finding that any left hip disorder had its onset during service or is otherwise related to any event or injury in service.

The Board considered the Veteran' statements that his current left hip disorder was caused or is worsened by his service connected disabilities.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, however, the Veteran's testimony as to the cause of his current left hip disorder, i.e., arthritis, addresses an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While the Veteran is competent to report symptoms of left hip pain, he is not competent to provide a diagnosis of any hip disability incurred or to relate his current symptoms to a service connected disorder.  Even assuming the Veteran's competence to opine on this question, the specific opinions of trained health care professionals offered following examination and review of the record to be of greater probative weight than the appellant's general lay assertions.  The Veteran's testimony on the etiology of a complex medical phenomenon such as this is not probative.  Layno, 6 Vet. App. at 470.  The Board therefore finds that the Veteran's lay assertions are outweighed by the medical evidence of record and the opinion of the June 2016 VA examiner.

After a review of the evidence, lay and medical, the Board finds that a left hip disorder did not have its onset during service, that left hip arthritis was not compensably disabling within one year of separation from active duty, and that a left hip disorder was not caused or aggravated by a service connected disorder. The preponderance of the evidence is therefore against the claim of entitlement to service connection for a left hip disability. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a hip disorder, to include as secondary to a service-connected disability, is denied. 



REMAND

The March 2017 joint motion for remand directed the Board to obtain an addendum opinion from the 2015 examiner or an entirely new medical opinion addressing Veteran's 2010 diagnosis of depression documented in the record, and, in light of this diagnosis, whether Veteran's current disability is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's VBMS and Virtual VA files, as well as a copy of this remand, to be reviewed by the VA examiner who prepared the November 2015 VA examination report.  If that examiner is not available the files must be provided to and reviewed by a qualified VA psychiatrist or psychologist.  The purpose of the review is to have a VA mental health professional address and discuss any diagnosis of depression and render opinion whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder, to include depression, was related to service.

When considering this question, the examiner is to carefully consider all lay statements of record, VA treatment records, and private treatment records and evaluations. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must provide a rationale for the opinion, and must explain the reasons behind any opinion expressed and conclusion reached.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2. After ensuring compliance with the instructions above, readjudicate the issue on appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


